Citation Nr: 1719644	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  16-58 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1960 to February 1964. These matters are before the Board of Veterans' Appeals (Board) from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016), 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus. Unfortunately, these claims require additional development.

The Veteran's April 2015 claim for service connection for hearing loss and tinnitus reflects the Veteran receives ongoing treatment at the Loma Linda VA Medical Center. The June 2015 VA examination report indicates the Veteran reported that this includes the provision of hearing instruments and treatment for ear infections. However, the record does not contain any treatment records from this center, nor does it reflect that these records were requested or considered in the rating decision on appeal. Since any outstanding VA records from may be pertinent to the Veteran's claim and are constructively of record, an attempt should be made to secure them.

Because the medical record was not complete, the VA examinations and opinions previously obtained relied on an incomplete factual premise and are inadequate. Furthermore, prior VA examiners did not adequately address the Veteran's lay statements regarding a lengthy history of ear pain and appeared to rely on an absence of documented postservice treatment. Remand is required for a medical opinion that considers the full record, to include pertinent lay statements.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any VA treatment records, including any records from Loma Linda VA Medical Center.

2. With any needed assistance from the Veteran, including securing from him VA Form 21-4142, Authorization and Consent to Release Information to VA, obtain any identified private treatment records.

3. If any of the records requested in items 1 or 2 cannot be obtained or no longer exist, clearly document the claims file to this effect and appropriately notify him in accordance with 38 C.F.R. § 3.159(e). 

4. After completing steps 1 and 2, request a records review and medical opinion from an appropriate specialist to determine the etiology of bilateral hearing loss and tinnitus. The entire claims file should be made available to and be reviewed by the clinician in conjunction with this request. 

The appellant should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.

The reviewing clinician is asked to respond to the following:

A) Is it at least as likely as not (a 50 percent probability or greater) that bilateral hearing loss is related to an incident of the Veteran's military service, including exposure to gunfire and explosions without hearing protection? 

B) Is it at least as likely as not (a 50 percent probability or greater) that tinnitus is related to an incident of the Veteran's military service, including exposure to gunfire and explosions without hearing protection?

For purposes of this request, the reviewing clinician should accept as true the Veteran's competent statements of record regarding his in-service noise exposure and reports of ear pain for 40 years.

It is also essential the examiner provide explanatory rationale, preferably citing to specific evidence in the file supporting conclusions. The mere absence of treatment, alone, either in service or subsequent to service, cannot be the sole basis for disassociating any present-day hearing loss or tinnitus from service, unless the examiner also provides some reason or explanation as to why this is noteworthy and expected from a medical standpoint.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided. Merely saying he or she cannot respond will not suffice.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. § 5109B, (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

